DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	None of the prior art of record discloses, alone or in combination, wherein a processor configured to identify parameters for processing uplink streams by an uplink service, the parameters indicating configuration options for the uplink service, and generate a discovery request message to identify an uplink service, from among a plurality of uplink services, capable of processing the uplink streams from the device for distribution to other devices, the discovery request message including the identified parameters and a set of parameters for a corresponding bandwidth for the uplink streams; and a transceiver operably connected to the processor, the transceiver configured to: transmit, to a network entity, the discovery request message and receive, from the network entity, a discovery response message including information of the uplink service of the uplink streams, wherein the processor is further configured to establish a session connection for transmitting the uplink streams to the uplink service for processing the uplink streams based on the discovery request and response messages.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOE CHACKO/Primary Examiner, Art Unit 2456